Citation Nr: 1128450	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial, compensable rating for degenerative disc disease (DDD) with arthritis and spondylosis of the thoracic and lumbar spine.  

2.  Entitlement to an initial, compensable rating for residuals of left wrist strain, with a history of fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2005.  

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2006 rating decision in which the RO, inter alia, granted service connection and assigned initial, 0 percent (noncompensable) ratings for DDD, with arthritis and spondylosis of the thoracic and lumbar spine, and residuals of left wrist strain, with a history of fracture, effective September 1, 2005.  In December 2006, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for these disabilities.  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008. 

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for DDD, with arthritis and spondylosis of the thoracic and lumbar spine, and residuals of left wrist strain, with a history of fracture, the Board has characterized the issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in his September 2005 claim for service connection, the Veteran indicated that he was seeking service connection for ringing in the ears, poor definition hearing conversations.  In the July 2006 rating decision, the RO granted service connection for tinnitus (claimed as ringing in the ears).  However, the Board finds that the September 2005 claim also appears to raise a claim for service connection for hearing loss.  As the RO has not adjudicated a claim for service connection for hearing loss, it is not properly before the Board; hence, this matter is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

In this case, the only VA examination for the disabilities at issue was in April 2006, in conjunction with the Veteran's claim for service connection.  

During VA examination in April 2006, the Veteran described intermittent severe back pain, usually with excessive exertion.  He stated that pain was elicited with prolonged sitting, standing, slow walking, or lying in bed, although he denied any functional limitations or incapacitation.  As regards his left wrist, he described intermittent pain in his left wrist and hand, which he described as aching, cramping, and sharp.  He reported that this pain occurred once or twice a month, but only with excessive physical exertion.  He denied any functional impairment resulting from his left wrist pain.  On examination, range of motion testing of the thoracolumbar spine was normal and, after repetitive use, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Range of motion testing of the left wrist was also normal, although there was pain and stiffness with full dorsiflexion and palmar flexion.  The examiner noted that left wrist range of motion was additionally limited by pain after repetitive use, although the wrist was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  

During the September 2010 hearing, the Veteran testified that he had back pain which affected him on a daily basis, as he experienced increasing pain if he tried to stand motionless for more than five minutes or walk slowly.  He added that he was only able to sleep for about an hour at a time due to back pain.  The Veteran further described decreased range of motion in his spine, adding that, although his range of motion mainly started out okay, it became worse and worse as motion was repeated.  He also reported pain and reduced movement in the left wrist with repetitive motion.  He stated that his left hand went to sleep when typing, driving, or riding a motorcycle, and reported that this had been getting progressively worse over the last five years.  

The Veteran's testimony indicates a worsening of his service-connected back and left wrist disabilities since the April 2006 VA examination.  To ensure that the record reflects the current severity of these disabilities, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  During the September 2010 hearing, the Veteran indicated his willingness to report to a VA examination, if needed.  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for higher ratings (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

The Board also notes that there are outstanding records of VA treatment that are potentially pertinent to the claims on appeal.  In this regard, during the September 2010 hearing, the Veteran testified that he took an anti-inflammatory medication for his back, which had been prescribed several times through VA as well as TRICARE.  No records of VA treatment have yet been associated with the claims file.  The Board emphasizes, however, that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the relevant VA facility or facilities, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Additionally, the claims file includes a March 2006 rating decision reflecting that entitlement to an evaluation for vocational rehabilitation had been established, but that a serious employment handicap had to be found.  It is unclear whether the Veteran filed a claim for VA vocational rehabilitation; however, the Board notes that no VA vocational rehabilitation records are currently associated with the claims file.  In light of the fact that the claims are being remanded for other development, the RO should associate with the claims file any existing VA vocational rehabilitation records or folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  

VA also has a duty to make as many requests as necessary to obtain records in the possession of a federal agency, unless it is concluded that such records do not exist, or that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran testified during the September 2010 hearing that he went to the clinic at Edwards Air Force Base, where he had his prescriptions refilled.  While the claims file includes records of treatment from Edwards Air Force Base dated in October 2005 and June 2006, the foregoing testimony indicates that additional pertinent treatment records from this facility are available.  

Thus, the Board finds that the RO should obtain and associate with the claims file all records of pertinent treatment from Edwards Air Force Base, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, during the September 2010 hearing, the Veteran testified that, since separation from service in 2005, he had received physical therapy and seen a back specialist at Lancaster Community Hospital and also saw a specialist at Southern California Orthopedic Institute.  Post-service treatment records from these facilities have not been associated with the claims file.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  On remand, the RO should obtain and associate with the claims file any records of treatment pertinent to the claims on appeal from Lancaster Community Hospital and Southern California Orthopedic Institute.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

Further, to ensure that all due process requirements are met, and the record before each examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of each claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any outstanding records of evaluation and/or treatment for either disability on appeal from any pertinent VA facility(ies), to include the facility at which the Veteran was prescribed anti-inflammatory medication (as discussed above).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should associate with the claims file any existing VA vocational rehabilitation records or folder.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

3.  The RO should obtain any outstanding records of evaluation and/or treatment for either disability on appeal from Edwards Air Force Base.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Lancaster Community Hospital and Southern California Orthopedic Institute (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these facilities, and a copy of such authorization should be associated with the claims file.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Lancaster Community Hospital and Southern California Orthopedic Institute (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination.

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's DDD with arthritis and spondylosis of the thoracic and lumbar spine.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected back disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

Orthopedic examination - The physician should conduct range of motion testing of the thoracolumbar spine and left wrist (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine and/or left wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his thoracolumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claims should include consideration of whether staged rating, pursuant to Fenderson (cited to above), is warranted.

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


